DETAILED ACTION
Applicants' arguments, filed February 14, 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112(a) – New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-7, 9-18, and 20-22 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that a joint inventor, at the time the application was filed, had possession of the claimed invention. Specifically, Examiner is unable to locate support for the powder layers being different from each other as instantly recited in amended claims 1 and 16. 
Paragraph [0026] states that “the dosage form has a third powder layer which includes a second surface stabilizing agent (which may be the same or different from the surface stabilizing agent in the first layer)”, and  “the third powder layer is comprised of components similar to the first powder layer and has attributes similar to the first powder layer. The second powder layer is positioned between the first powder layer and the third powder layer”. 
Paragraph [0026] does not appear to provide support for “wherein the first and third powder layers are different from the second powder layer” or “wherein the first, second, and third powder layers are different from one another”. Thus, is appears new matter has been added to the claims. 



Claim Rejections – 35 U.S.C. § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-7, 9-18, and 20-22 stand rejected under 35 U.S.C. 103(a) as being unpatentable over Szymczak (U.S. 2015/0196493).
Szymczak teaches a method for making tablets comprising filling a die with powder comprising an active agent and a lossy coating comprising at least one activator because such particles allow for controlled heating of the powder blend to form a sintered tablet. Suitable activators include hydroxypropylcellulose (Q value = ~25) as well as polyvinyl pyrrolidones, polyvinyl acetates and copolymers thereof [0030]. In one embodiment, the activator is Plasdone® S630 (Example 12H), having a Q value of 154 (table 1b of instant spec). The powder substrate may be mannitol or maltitol [0031]. Texture enhancers such as polyethylene oxide may be present at 0.1-10% [0023]. The amount of activator is not particularly limited and may range from about 0.1-10% [0033].  The powder has an average particle size in the range of about 1-500 microns [0062]. The tablet formed may be orally disintegrating and disintegrate in about 30 seconds when placed on the tongue [0091]. The tablet is formed by compression of the die [0004] and application of radiofrequency energy and/or heat [0082-0087]. The tablet may contain multiple layers [0088]. The tablets may have a friability of 1.68 and a disintegration time of less than 30 seconds [0208].  A tamping step may be performed on the powder prior to application of radiofrequency [0076]. The tamping force is less than about 450psi [0076] 
It would have been prima facie obvious to one having ordinary skill in the art making the tablet of Szymczak to include a combination of activators given the teaching of “at least one activator”. Further, it would have been prima facie obvious to combine the prior art elements according to known methods to yield predictable results. MPEP 2143(I)(A).
Under the broadest reasonable interpretation, claim 1 is interpreted as requiring the powder of the second layer to be “different” from that of the first in third layers in that it is separate therefrom. The same interpretation is applied to the “different” powder layers recited in claim 16.

Obviousness Remarks
Applicants argue that the claims, as presently amended, overcome the pending obviousness rejections. 
Examiner disagrees. As discussed above, the term “different” is vague. When interpreted under the BRI, the term different is interpreted to include “separate”. As such, the obviousness rejection remains proper and is therefore maintained. 


Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-7, 9-18, and 20-22 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,610,224 in view of Szymczak (U.S. 2015/0196493). Although the claims at issue are not identical, they are not patentably distinct from each other because one of ordinary skill in the art would find it prima facie obvious to choose multiple activators and a surface stabilizing agent from those taught by Szymczak and formulate the tablet as taught by Szmczak. 

Claims 1-7, 9-18, and 20 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 9,789,066. Although the claims at issue are not identical, they are not patentably distinct from each other because one of ordinary skill in the art would find it prima facie obvious to choose multiple activators from those recited in the patent (claims 13 and 14). Note that the instantly recited surface stabilizing agent includes many of the same substances taught to be activators by the patented claims and the patent recites the presence of “at least one activator”. Examiner notes that the recited powder layers are not required to be different in composition from one another, so the claim permits the same type of powder to be used for the first, second, and third powder layers. 

Claims 1-7, 9-18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,493,026. Although the claims at issue are not identical, they are not patentably distinct from each other because one of ordinary skill in the art would find it prima facie obvious to choose hydrogenated starch hydrolysate activator as well as a surface stabilizer, noting that the instantly recited surface stabilizing agent includes many of the same substances taught to be activators by the patented claims. Examiner notes that the recited powder layers are not required to be different in composition from one another, so the claim permits the same type of powder to be used for the first, second, and third powder layers. 


Double Patenting Remarks 
Applicants argue that the claims, as presently amended, overcome the pending double patenting rejections. 
Examiner disagrees. As discussed above, the term “different” is vague. When interpreted under the BRI, the term different is interpreted to include “separate”. As such, the nonstatutory double patenting rejections remain proper and are therefore maintained. 



Conclusion
No claims are currently allowed. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C MILLIGAN whose telephone number is (571)270-7674.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM C MILLIGAN/Primary Examiner, Art Unit 1612